Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
             Examiner’s Statement of Reasons for Allowance
Claims 1-5, 7-14 are allowed because the prior art fail to teach a system configured to detect fever, comprising:
first and second inward-facing head-mounted cameras (Cam1&2), located less than 5 cm from a user’s face, sensitive to wavelengths below 1050 nanometer, and configured to capture images of respective first and second regions on the user’s face; wherein middles of the first and second regions are at least 4 cm apart; and
a computer configured to:
calculate, based on baseline images captured with Cam1&2 while the user did not have a fever, a baseline pattern comprising values indicative of first and second baseline hemoglobin concentrations at the first and second regions, respectively;
calculate, based on a current set of images captured with Cam1&2, a current pattern comprising values indicative of first and second current hemoglobin concentrations at the first and second regions, respectively; and
detect whether the user has a fever based on a deviation of the current pattern from the baseline pattern, in combination with the remaining limitations of claims 2-14.
Claims 13-15 are allowed because the prior art fail to teach a method for detecting fever, comprising:

receiving, from first and second inward-facing head-mounted cameras (Cam1&2) sensitive to wavelengths below 1050 nanometer, images of respective first and second regions on a user’s face; wherein middles of the first and second regions are at least 4 cm apart;
calculating, based on baseline images captured with Cam1&2 while the user did not have a fever, a baseline pattern comprising values indicative of first and second baseline hemoglobin concentrations at the first and second regions, respectively;
calculating, based on a current set of images captured with Cam1&2, a current pattern comprising values indicative of first and second current hemoglobin concentrations at the first and second regions, respectively; and
detecting whether the user has a fever based on a deviation of the current pattern from the baseline pattern, in combination with the remaining limitations of claims 14-15.
Claims 21-26 are allowed because the prior art fail to teach a method for detecting fever, comprising:

calculating, based on baseline images captured with Cam1&2 while the user did not have a fever, a baseline pattern comprising values indicative of first and second baseline hemoglobin concentrations at the first and second regions, respectively;
calculating, based on a current set of images captured with Cam1&2, a current pattern comprising values indicative of first and second current hemoglobin concentrations at the first and second regions, respectively; and
detecting whether the user has a fever based on a deviation of the current pattern from the baseline pattern, in combination with the remaining limitations of claims 22-26.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        April 20, 2021